DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species 1a (figures 1A-B); 2a (figures  3A-B); 3A (figures  6), corresponding to claims 1-8,11,14-16, in the reply filed on 6/7/22 is acknowledged.

Reasons for Allowance
Claims 1-16 have been allowed over the prior art, including the rejoinder of claims 9, 10, 12, and 13.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor suggests a memory cell unit including
(1) a memory cell array in which a plurality of memory cells are
disposed in a two-dimensional array, each of the memory cells being configured to store a one-bit signal,
(2) row-selection lines each of which is to be driven upon selection of
a corresponding row of the memory cell array, and
(3) column-selection lines each of which is to be driven upon selection
of a corresponding column of the memory cell array; and
a memory peripheral circuit unit including (1) row-selection line connection
portions for connecting to the row-selection lines of the memory cell unit and (2)
column-selection line connection portions for connecting to the column-selection lines of the memory cell unit, the memory peripheral circuit unit being configured to drive the row-selection lines of the memory cell unit through the row-selection line
connection portions and to drive the column-selection lines of the memory cell unit through the column-selection line connection portions, wherein
a first portion that is at least a part of the memory peripheral circuit unit is
formed on the first substrate and
the memory cell unit is formed on the second substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	8/3/22